          Case 1:18-cv-03012-JFA Document 178 Filed 07/21/21 Page 1 of 3




                                (202) 422-0809 – josh@joshgreenberglawfirm.com
                              1717 K Street, NW, Suite 900, Washington, DC 20006

VIA ECF

The Honorable Joseph F. Anderson, Jr.
Senior U.S. District Judge
U.S. District Court
901 Richland Street
Columbia, SC 29201

        Re:      Annappareddy v. Lating et al., Case No. 1:18-cv-03012-JFA (D. Md.)

Dear Judge Anderson:
        On December 20, 2019—more than 20 months ago—Plaintiff Reddy Vijay Annappareddy
served a subpoena for documents on the Maryland Office of the Attorney General (“OAG”). In
the parties’ joint status report filed on June 26, 2020—nearly 13 months ago—counsel for the
parties and counsel for OAG (who also represents Defendant Arnold) agreed that “[t]he materials
that the subpoena seeks are critical to the case and to Mr. Annappareddy’s ability to effectively
request and obtain discovery from other sources.” (ECF No. 162 at 2.) On March 8, 2021—four
and a half months ago—the Court entered an Order providing that OAG “will have until July 31,
2021 to fully respond to the document requests contained in [the] subpoena.” (ECF No. 170.)
        Consistent with applicable Federal discovery rules, the instructions accompanying the
subpoena requested that electronically created documents be produced both as “static TIFF
images” and, where available, as “native files”1 accompanied by “all available metadata fields,”
as well as a “load file” in standard .DAT format.2 As explained below, OAG has refused to produce
the requested native files and metadata—thereby materially impeding the ability of Mr.
Annappareddy’s counsel to review the electronically created documents that it has produced. Mr.
Annappareddy respectfully requests that the Court schedule a status conference at its earliest
convenience to discuss this issue with the parties.



1
    “Native” files (e.g., .DOC files created by Microsoft Word, or .JPG image files) are those that contain the
    “associated file structure defined by the original creating application.” Although documents “may be converted”
    a “[s]tatic format (often called imaged format), such as TIFF or PDF,” such conversion “does not allow metadata
    to be viewed or the document information to be manipulated unless agreed-upon metadata and extracted text are
    preserved.” SEDONA CONFERENCE GLOSSARY 2020: Definition of Native Format, available at
    https://thesedonaconference.org/publication/The_Sedona_Conference_Glossary
2
    “Load file” means: “A file that relates to a set of scanned images or electronically processed files, and that
    indicates where individual pages or files belong together as documents, to include attachments, and where each
    document begins and ends. A load file may also contain data relevant to the individual documents, such as selected
    metadata, coded data, and extracted text. Load files should be obtained and provided in prearranged or
    standardized formats to ensure transfer of accurate and usable images and data.”

                                                         1
          Case 1:18-cv-03012-JFA Document 178 Filed 07/21/21 Page 2 of 3



Background on Requested Information
        Mr. Annappareddy’s ability to prove his case here depends in large part on his ability to
prove who knew what, and when they knew it. To accomplish this, it is critical that he be able to
review not only the content of individual relevant documents in isolation, but also the relationships
between those documents and the legally relevant timeline. For example, Mr. Annappareddy must
be able to identify which documents were attached to which emails on which dates—a basic
step in reviewing electronic documents, and a step which OAG’s refusal to comply with standard
instructions is making unreasonably difficult, costly, and inefficient.
       With respect to electronically created documents (including emails, word processing files,
and spreadsheets), the information needed is readily available in the metadata associated with each
computer file.3 This metadata includes:
        (1) Date-Related Metadata. This includes the date on which the file itself was created,
            the date when the file was last modified, and, with respect to email files, the dates and
            times on which the email and its attachments were transmitted and received.
        (2) Email Relationship Metadata. This includes data that enables the “linking” of
            emails with their attachment files, as well as the “threading” of emails into “chains”
            based on information about whether a given email was, for example, sent as a reply
            to another email or forwarded from one recipient to another.
        (3) Source-Related Metadata. This includes information about the “author” of a given
            file, and sometimes information about other individuals or computer systems that
            have interacted with the file.
        (4) File Path Metadata. This provides information on where files were kept in relation
            to each other, which would allow Mr. Annappareddy to see how information was
            organized originally, i.e., information about how the files were “kept in the usual
            course of business,” or how they were “ordinarily maintained.” Fed. R. Civ. P.
            34(b)(2)(E)(i)–(ii).
       Load Files. In order to associate the relevant metadata with correct document, the files
must be accompanied by a Load File in a standardized format: usually .DAT format.

OAG’s First Production
        On March 8, 2021, the Court entered its Order setting a July 31, 2021 deadline for OAG
“to fully respond to the document requests contained in Plaintiff’s subpoena” and to produce
documents “on a rolling basis.” (ECF No. 170.) On May 13, 2021, the Court held a status
conference during which Mr. Annappareddy’s counsel informed the Court that the OAG had yet
to produce a single document in response to the subpoena. The Court responded by directing the
OAG to begin producing documents immediately, notwithstanding any technical issues the OAG’s
IT department claimed to have in producing the documents. That same day, OAG provided Mr.
Annappareddy with its First Production.

3
    “Metadata” means the “structural information of a file that contains data about the file, as opposed to describing
    the content of a file.” Id., Definition of Metadata (emphasis added).

                                                         2
          Case 1:18-cv-03012-JFA Document 178 Filed 07/21/21 Page 3 of 3



        The First Production consisted of 921 documents with a total of approximately 6,500 pages.
Apart from approximately 50 files consisting of spreadsheets and audio files, 4 the remainder of the
documents were produced only as black-and-white static TIFF image files. Some of the TIFF files
produced appeared to have been generated through a physical scanning process, suggesting that
they were originally in paper format (“Paper Originals”). Others appeared to be native-format
electronic files that had been rendered into static TIFF image files, which means they were
originally native-format files that were “convert[ed] . . . to an image that appears as if the original
format file were printed to paper”5 (“Digital Originals”).
       Critically, (1) no Load File was produced with the documents; (2) all documents produced
were contained within a single folder with no intact subfolder structure included, (3) the documents
were not in any immediately discernible order, and (4) neither the Paper Originals nor the Digital
Originals were accompanied by any original metadata in the four categories described above .6

Attempts by Mr. Annappareddy’s Counsel to Confer About Form of Production
        Since the First Production, Mr. Annappareddy’s counsel have had extensive discussions
with OAG staff regarding the form of production in an attempt to determine the reason for the lack
of relevant metadata and file structure in OAG’s productions. Those discussions confirmed that
OAG possesses much of the relevant metadata, but has unilaterally decided not to upload those
metadata to OAG’s internal document review software prior to producing the documents.
        Although OAG staff has confirmed that the information can be imported into the software
and produced to Mr. Annappareddy, OAG’s counsel has decided to continue to produce image-
only files – without relevant metadata or native files. OAG has made two additional document
productions in this effectively unusable format (on July 15th and July 16th).
        OAG claims that its refusal to produce documents in reasonably usable formats is a result
of the need to comply with the July 31, 2021 deadline set by the Court. But failure to produce
documents in usable formats is not “fully respond[ing]” to the subpoena’s requests—especially
where OAG has not disputed that it has the technical ability and staff to produce the documents in
the requested formats.




4
    These were produced as Excel files with .XLS-type extensions or as audio files in Windows Media Audio
    (.WMA) format.
5
    Sedona Conference Glossary 2020: Render Images (emphasis added).
6
    OAG’s production was equivalent to printing out a physical copy of each relevant document (including emails,
    Word files, and digital image files), dumping the papers on a football field, and allowing Mr. Annappareddy
    access to the field to sift through thousands of pages by hand.

                                                       3
